DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al (US Patent Application Publication 2020/0136760), and further in view of Zhuo et al (WIPO Publication 2019/062555). Hereinafter Hahn and Zhuo.

Regarding claim 1, Hahn discloses a method for wireless communications at a first user equipment (UE), comprising: 
determining a failure of the first UE to receive a data packet from a second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK(NACK) to the UE #1, paragraph [0118]; the UE #2 is the first UE that fails to receive data packet from UE #1 (the second UE)); 
transmitting a message comprising an indication of the failure of the first UE to receive the data packet from the second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK (NACK) to the UE #1 as HARQ response to the SG data through the resource indicated by the SCI when the reception of SG data fails, paragraph [0118]; the UE #2 (the first UE) transmits NACK to the UE #1 (the second UE), where the NACK is a message that includes an indication of failure to receive packet in the resource indicated by the SCI).
However, Hahn does not explicitly disclose “transmitting, to at least a third UE, a message comprising an indication of the failure of the first UE to receive the data packet;” and “receiving, from the third UE different from the second UE, the data packet in response to the message comprising the indication of the failure of the first UE to receive the data packet.”
Zhuo discloses “transmitting, to at least a third UE, a message comprising an indication of the failure of the first UE to receive the data packet” as the first device instructs the second device to send the first received data to the third device when the first device receives NACK message, where the second device is instructed to send the received error data packet (page 11-12); and “receiving, from the third UE different from the second UE, the data packet in response to the message comprising the indication of the failure of the first UE to receive the data packet” as the third device receives data packet sent by the first device by using a second carrier, where the second data packet is generated based on the same original data as the first data packet (page 9-10). The third device is the first UE that receives the same original data packet from the first device (i.e. third UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device transmitting same original data packet to the third device when the first data packet transmission failed as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 2, Hahn and Zhuo disclose the method of claim 1, Hahn discloses wherein determining the failure of the first UE to receive the data packet from the second UE comprises: 
receiving control information from the second UE (the UE #1 generates an SCI (sidelink control information) and transmits the SCI including resource allocation information for the SG data and resource allocation information for HARQ response for the SG data to the UEs #2 to #5, paragraphs [0098], [0114]; the UE #2 is the first UE that receives data packet from UE #1 (the second UE)); 
decoding the control information, wherein the decoded control information indicates a resource for transmission of the data packet (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, paragraphs [0114] – [0117]; the UE #2 descrambles (decodes) the control information); and 
failing to decode the data packet in the indicated resource (the UE #2 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #2 transmits the NACK message in response to failing to descrambles (decode) the control information).

Regarding claim 3, Hahn and Zhuo disclose the method of claim 2, Hahn discloses further comprising: 
determining whether at least one further retransmission of the data packet is scheduled by the second UE based at least in part on the decoded control information (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, and the UE #2 transmits a negative ACK (NACK) to the UE #1, where the UE #1 performs a retransmission for the SG data when it receives NACK message, paragraphs [0114] – [0118], [0122]; the UE #2 (first UE) descrambles the received information, determines that retransmission is not included, and transmits NACK to the UE #1 (second UE)).

Regarding claim 4, Hahn and Zhuo disclose the method of claim 2, Hahn discloses further comprising: 
determining an absence of one or more further retransmissions of the data packet scheduled by the second UE, wherein the message comprising the indication of the failure of the first UE to receive the data packet is transmitted based at least in part on determining the absence (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, and the UE #2 transmits a negative ACK (NACK) to the UE #1, where the UE #1 performs a retransmission for the SG data when it receives NACK message, paragraphs [0114] – [0118], [0122]; the UE #2 (first UE) descrambles the received information, determines that retransmission is not included, and transmits NACK to the UE #1 (second UE)).

Regarding claim 5, Hahn and Zhuo disclose the method of claim 2, Hahn discloses wherein the decoded control information further indicates a second resource for retransmission of the data packet, the method further comprising: 
determining an additional failure to decode the data packet in the indicated second resource for retransmission (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, and the UE #2 transmits a negative ACK (NACK) to the UE #1, where the UE #1 performs a retransmission for the SG data when it receives NACK message, paragraphs [0114] – [0118], [0122]; the UE #2 (first UE) descrambles the received information, determines that retransmission is not included, and transmits NACK to the UE #1 (second UE)); and 
transmitting a second message comprising an additional indication of the additional failure to decode the data packet in the indicated second resource for retransmission (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, and the UE #2 transmits a negative ACK (NACK) to the UE #1, where the UE #1 performs a retransmission for the SG data when it receives NACK message, paragraphs [0114] – [0118], [0122]; the UE #2 (first UE) descrambles the received information, determines that retransmission is not included, and transmits NACK to the UE #1 (second UE)).

Regarding claim 6, Hahn and Zhuo disclose the method of claim 1, but Hahn does not explicitly disclose further comprising: 
determining a cause of the failure of the first UE to receive the data packet, wherein the cause of the failure is interference, a received signal energy of transmission of the data packet being below a received signal energy threshold, or a combination thereof.
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails (page 9). The first device encounters interference when the first device does not receive response feedback.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 7, Hahn and Zhuo disclose the method of claim 6, but Hahn does not explicitly disclose further comprising: 
determining whether to transmit the message comprising the indication of the failure of the first UE to receive the data packet to the second UE or the third UE or both based at least in part on the cause of the failure.
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails (page 9). The first device encounters interference when the first device does not receive response feedback.
Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 8, Hahn and Zhuo disclose the method of claim 6, Hahn discloses further comprising: 
determining an additional failure of the first UE to receive an additional data packet from the second UE (the UE #1 performs a retransmission for the SG data to UE #2 when UE #1 receives NACK, where the UE #2 receives the SG data transmitted through the information indicated from an SCI previously received, paragraphs [0118], [0122] – [0124]; the UE #2 is the first UE that receives a retransmission (additional data packet) from the UE #1 (second UE)); 
determining that at least one further retransmission of the additional data packet is scheduled by the second UE, wherein the at least one further retransmission is dependent on a negative acknowledgment message (the UE #1 performs a retransmission for the SG data to UE #2 when UE #1 receives NACK, where the UE #2 receives the SG data transmitted through the information indicated from an SCI previously received, paragraphs [0118], [0122] – [0124]; the UE #1 (second UE) determines retransmission is needed depending if it receives NACK);
the UE #1 performs a retransmission for the SG data to UE #2 when UE #1 receives NACK, where the UE #2 receives the SG data transmitted through the information indicated from an SCI previously received, paragraphs [0118], [0122] – [0124]; the UE #1 (second UE) determines retransmission is needed depending if it receives NACK transmitted from UE #2 (first UE)); and
receiving, from the second UE, a retransmission of the additional data packet based at least in part on the negative acknowledgment message (the UE #1 performs a retransmission for the SG data to UE #2 when UE #1 receives NACK, where the UE #2 receives the SG data transmitted through the information indicated from an SCI previously received, paragraphs [0118], [0122] – [0124]; the UE #1 (second UE) determines retransmission is needed depending if it receives NACK).
However, Hahn does not explicitly disclose “determining that a cause of the additional failure of the first UE to receive the additional data packet is interference;” and “transmitting, to the second UE, the negative acknowledgment message for the additional data packet based at least in part on the cause of the additional failure of the first UE to receive the additional data packet being interference.”
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails (page 9). The first device encounters interference when the first device does not receive response feedback.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 9, Hahn and Zhuo disclose the method of claim 6, but Hahn does not explicitly disclose wherein: 
the cause of the failure is the received signal energy of the transmission of the data packet being below the received signal energy threshold; and
the message comprising the indication of the failure of the first UE to receive the data packet is transmitted to the third UE.
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails, where the first device receives beam failure information sent by the second device that indicates poor quality of communication link (page 9-10). 
Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 10, Hahn and Zhuo disclose the method of claim 1, but Hahn does not explicitly disclose further comprising: 
selecting one or more resources for a resource reservation, wherein the message comprising the indication of the failure of the first UE to receive the data packet comprises the resource reservation, and wherein the data packet is received on the one or more resources indicated by the resource reservation.
Zhuo discloses the first device sends resource indication information, where the resource indication information is used to indicate a transmission resource between the first device and the third device (page 10).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 11, Hahn and Zhuo disclose the method of claim 1, Hahn discloses wherein the message comprising the indication of the failure of the first UE to receive the data packet comprises a source identifier indicating the second UE or a packet identifier indicating the data packet or both (the sidelink communications between UEs are performed using PC5 interface, where source layer-2 ID, destination layer-2 ID are used for communications, paragraph [0077]).

Regarding claim 12, Hahn and Zhuo disclose the method of claim 11, but Hahn does not explicitly disclose wherein receiving the data packet comprises: 
receiving the data packet from the third UE based at least in part on the source identifier or the packet identifier or both.
Zhuo discloses the first device sends the first indication information to the third device by using DCI, where the indication information includes first carrier, HARQ entity identifier, transmission link identifier (page 13-14). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device transmitting indication information with DCI as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 13, Hahn and Zhuo disclose the method of claim 1, Hahn discloses wherein the message comprising the indication of the failure of the first UE to receive the data a modulation and coding scheme, a transmission mode, a redundancy version, a reference signal pattern, or a combination thereof (the resource allocation information for the SG data includes information indicating a modulation and coding scheme (MCS) applied to the SG data, paragraph [0099]).
However, Hahn does not explicitly disclose “wherein receiving the data packet comprises: receiving the data packet from the third UE based at least in part on the exclusion range for the reserved resource, the modulation and coding scheme, the transmission mode, the redundancy version, the reference signal pattern, or a combination thereof.”
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails, where the first device receives beam failure information sent by the second device that indicates poor quality of communication link (page 9-10). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 14, Hahn and Zhuo disclose the method of claim 1, Hahn discloses further comprising: 
receiving the data packet based at least in part on the message comprising the indication of the failure of the first UE to receive the data packet (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]); and 
decoding the data packet based at least in part on combining information corresponding to receiving the data packet and information corresponding to receiving the data packet (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, paragraphs [0114] – [0117]; the UE #2 descrambles (decodes) the control information). 
However, Hahn does not explicitly disclose “receiving, from a fourth UE different from the second UE and the third UE, the data packet;” and “decoding the data packet based at least in part on combining information corresponding to receiving the data packet from the third UE and information corresponding to receiving the data packet from the fourth UE.” 
Zhuo discloses the first device instructs the second device to send the first received data to the third device when the first device receives NACK message, where the second device is instructed to send the received error data packet (page 11-12); the third device receives data packet sent by the first device by using a second carrier, where the second data packet is generated based on the same original data as the first data packet (page 9-10), and at least four devices are included in one carrier transmission path (page 8). 
Since Hahn discloses UE #1 transmitting SCI to multiple UEs (paragraph [0114]), and Zhuo discloses at least four devices are included in one carrier transmission path (page 8), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate a fourth device as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 15, Hahn and Zhuo disclose the method of claim 1, Hahn discloses wherein the message comprising the indication of the failure of the first UE to receive the data packet comprises a negative acknowledgment message or a request for the data packet or both (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #2 is the first UE that fails to receive data packet from UE #1 (the second UE) by transmitting a NACK message).

Regarding claim 16, Hahn discloses a method for wireless communications at a first user equipment (UE), comprising: 
receiving a data packet from a second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits an ACK (NACK) to the UE #1, paragraph [0118]; the UE #1 is the first UE that receives data packet from UE #2 (the second UE)); 
receiving a message comprising an indication of a failure of the third UE to receive the data packet from the second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #3 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #1 is the first UE that fails to receive data packet from UE #3 (the third UE)).
However., Hahn does not explicitly disclose “receiving, from a third UE, a message comprising an indication of a failure of the third UE to receive the data packet;” and “relaying the data packet to the third UE in response to the message comprising the indication of the failure of the third UE to receive the data packet.”
Zhuo discloses “receiving, from a third UE, a message comprising an indication of a failure of the third UE to receive the data packet” as the first device instructs the second device to send the first received data to the third device when the first device receives NACK message, where the second device is instructed to send the received error data packet (page 11-12); and “relaying the data packet to the third UE in response to the message comprising the indication of the failure of the third UE to receive the data packet” as the third device receives data packet sent by the first device by using a second carrier, where the second data packet is generated based on the same original data as the first data packet (page 9-10). The third device is the first UE that receives the same original data packet from the first device (i.e. third UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device transmitting same original data packet to the third device when the first data packet transmission failed as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 17, Hahn and Zhuo disclose the method of claim 16, but Hahn does not explicitly disclose wherein the message comprising the indication of the failure of the third UE to receive the data packet comprises a resource reservation, the method further comprising: 
determining one or more resources indicated by the resource reservation; and 
determining to relay the data packet to the third UE based at least in part on the first UE supporting transmitting on the one or more resources, wherein the data packet is relayed to the third UE on the one or more resources indicated by the resource reservation.
Zhuo discloses the first device sends resource indication information, where the resource indication information is used to indicate a transmission resource between the first device and the third device (page 10).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 18, Hahn and Zhuo disclose the method of claim 16, but Hahn does not explicitly disclose further comprising: 
determining a reference signal received power for receiving the message comprising the indication of the failure of the third UE to receive the data packet; and 

Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails, where the first device receives beam failure information sent by the second device that indicates poor quality of communication link (page 9-10). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 19, Hahn and Zhuo disclose the method of claim 18, but Hahn does not explicitly disclose wherein the message comprising the indication of the failure of the third UE to receive the data packet comprises the reference signal received power threshold, the method further comprising: 
determining the reference signal received power threshold based at least in part on the message comprising the indication of the failure of the third UE to receive the data packet.
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails, where the first device receives beam failure information sent by the second device that indicates poor quality of communication link (page 9-10). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 20, Hahn and Zhuo disclose the method of claim 18, but Hahn does not explicitly disclose further comprising: 
adjusting a power control parameter for relaying the data packet to the third UE based at least in part on the determined reference signal received power.
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails, where the first device receives beam failure information sent by the second device that indicates poor quality of communication link (page 9-10). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 21, Hahn and Zhuo disclose the method of claim 16, Hahn discloses further comprising: 
receiving, from a fourth UE, an additional message comprising an additional indication of an additional failure of the fourth UE to receive an additional data packet, wherein the additional message comprising the additional indication of the additional failure of the fourth UE to receive the additional data packet comprises a resource reservation (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #4 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #4 transmits a NACK message indicating failure to receive additional data packet); 
determining to refrain from relaying the additional data packet to the fourth UE in one or more resources indicated by the resource reservation (the UE #1 determines whether to stop the retransmission procedure of the SG data according to the characteristics of the sidelink service after receiving a NACK message, paragraphs [0118], [0125]; where SCI is generated by UE #1 to allocate SG data and/or HARQ respond, paragraph [0098]; the UE #1 refrains from transmitting data packet to the UE #4); and 
refraining from communicating on one or more resources that overlap with the one or more resources indicated by the resource reservation based at least in part on the resource reservation (the UE #1 determines whether to stop the retransmission procedure of the SG data according to the characteristics of the sidelink service after receiving a NACK message, paragraphs [0118], [0125]; where SCI is generated by UE #1 to allocate SG data and/or HARQ respond, paragraph [0098]; the UE #1 refrains from transmitting data packet to the UE #4).

Regarding claim 22, Hahn and Zhuo disclose the method of claim 16, Hahn discloses wherein the data packet is received from the second UE according to a modulation and coding scheme, a spatial multiplexing scheme, and a demodulation reference signal pattern (the resource allocation information for the SG data includes information indicating a modulation and coding scheme (MCS) applied to the SG data, where a demodulation reference signal (DM-RS), a synchronization signal, or the like may be used in the sidelink communications between the UEs, and the communication nodes use space division multiple access (SDMA) technology, paragraphs [0062], [0083], [0099])
However, Hahn does not explicitly disclose “wherein relaying the data packet to the third UE comprises: relaying the data packet to the third UE according to the modulation and coding scheme, the spatial multiplexing scheme, the demodulation reference signal pattern, or a combination thereof.”
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails, where the first device receives beam failure information sent by the second device that indicates poor quality of communication link (page 9-10). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 23, Hahn and Zhuo disclose the method of claim 16, Hahn discloses wherein the data packet is received from the second UE according to a first modulation and coding scheme, a first spatial multiplexing scheme, and a first demodulation reference signal pattern (the resource allocation information for the SG data includes information indicating a modulation and coding scheme (MCS) applied to the SG data, where a demodulation reference signal (DM-RS), a synchronization signal, or the like may be used in the sidelink communications between the UEs, and the communication nodes use space division multiple access (SDMA) technology, paragraphs [0062], [0083], [0099])
Hahn does not explicitly disclose “wherein relaying the data packet to the third UE comprises: relaying the data packet to the third UE according to a second modulation and coding scheme different from the first modulation and coding scheme, a second spatial multiplexing scheme different from the first spatial multiplexing scheme, a second demodulation reference signal pattern different from the first demodulation reference signal pattern, or a combination thereof.”
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails, where the first device receives beam failure information sent by the second device that indicates poor quality of communication link (page 9-10). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 24, Hahn and Zhuo disclose the method of claim 23, Hahn discloses wherein the message comprising the indication of the failure of the third UE to receive the data packet comprises an indication of the second modulation and coding scheme, the second spatial the resource allocation information for the SG data includes information indicating a modulation and coding scheme (MCS) applied to the SG data, where a demodulation reference signal (DM-RS), a synchronization signal, or the like may be used in the sidelink communications between the UEs, and the communication nodes use space division multiple access (SDMA) technology, paragraphs [0062], [0083], [0099]).
However, Hahn does not explicitly disclose “the method further comprising: determining the second modulation and coding scheme, the second spatial multiplexing scheme, the second demodulation reference signal pattern, or a combination thereof based at least in part on the message comprising the indication of the failure of the third UE to receive the data packet.”
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails, where the first device receives beam failure information sent by the second device that indicates poor quality of communication link (page 9-10). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 25, Hahn and Zhuo disclose the method of claim 16, but Hahn does not explicitly disclose further comprising:
determining a distance between the first UE and the third UE; and 
determining to relay the data packet to the third UE based at least in part on the determined distance being less than a distance threshold.
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails, where the first device receives beam failure information sent by the second device that indicates poor quality of communication link (page 9-10). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 26, Hahn and Zhuo disclose the method of claim 16, Hahn discloses wherein the message comprising the indication of the failure of the third UE to receive the data packet comprises a source identifier indicating the second UE, a packet identifier indicating the the sidelink communications between UEs are performed using PC5 interface, where source layer-2 ID, destination layer-2 ID are used for communications, paragraph [0077]).
However, Hahn does not explicitly disclose “wherein relaying the data packet to the third UE comprises: relaying the data packet to the third UE based at least in part on the source identifier, the packet identifier, the exclusion range for the reserved resource, the transmission mode, the redundancy version, the reference signal pattern, or a combination thereof.”
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails, where the first device receives beam failure information sent by the second device that indicates poor quality of communication link (page 9-10). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 27, Hahn and Zhuo disclose the method of claim 16, Hahn discloses wherein the message comprising the indication of the failure of the third UE to receive the data packet comprises a negative acknowledgment message or a request for the data packet or both (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #3 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]).

Regarding claim 28, Hahn discloses a method for wireless communications at a first user equipment (UE), comprising: 
scheduling transmission of a data packet to a second UE and a third UE in one or more resources (the first UE generates an SCI (sidelink control information) including resource allocation information for the SG (sidelink groupcast) data and/or resource allocation information for an HARQ response for the SG data, where the UE transmits to multiple UEs on a PSCCH, paragraphs [0098], [0114]; the UE schedules transmission to second and third UE); 
transmitting, to the second UE and the third UE, control information comprising a resource reservation indicating the one or more resources (the first UE generates an SCI including resource allocation information for the SG (sidelink groupcast) data and/or resource allocation information for an HARQ response for the SG data, where the UE transmits to multiple UEs on a PSCCH, paragraphs [0098], [0114]; the UE schedules control information (i.e. SCI) to second and third UE); and
transmitting, to the second UE and the third UE, the data packet in the one or more resources (the first UE transmits SG data using the resource indicated by the SCI, where the UE transmits to multiple UEs on a PSSCH, paragraph [0118]; the UE transmits data packets to second and third UE).
However, Hahn does not explicitly disclose “comprising an indication enabling the second UE to relay the data packet to the third UE in response to a message from the third UE comprising an indication of a failure of the third UE to receive the data packet from the first UE.”
Zhuo discloses “comprising an indication enabling the second UE to relay the data packet to the third UE in response to a message from the third UE comprising an indication of a failure of the third UE to receive the data packet from the first UE” as the first device instructs the second device to send the first received data to the third device when the first device receives NACK message, where the second device is instructed to send the received error data packet (page 11-12); the third device receives data packet sent by the first device by using a second carrier, where the second data packet is generated based on the same original data as the first data packet (page 9-10). The third device is the first UE that receives the same original data packet from the first device (i.e. third UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device transmitting same original data packet to the third device when the first data packet transmission failed as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 29, Hahn and Zhuo disclose the method of claim 28, Hahn discloses further comprising: 
receiving, from the second UE, the data packet based at least in part on the message comprising the indication of the failure of the third UE to receive the data packet (the UE transmits a negative ACK (NACK) to the first UE when the reception of the SG data fails, paragraph [0118]).

Regarding claim 30, Hahn discloses an apparatus for wireless communications at a first user equipment (UE) (communication node), comprising: 
a processor (the communication node includes at least one processor, paragraph [0065]); and 
memory coupled to the processor, the processor and memory (the communication node includes a memory, where the processor executes at least one instruction stored in at least one of the memory, paragraphs [0065] – [0067]) configured to: 
determine a failure of the first UE to receive a data packet from a second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK(NACK) to the UE #1, paragraph [0118]; the UE #2 is the first UE that fails to receive data packet from UE #1 (the second UE)); 
transmit a message comprising an indication of the failure of the first UE to receive the data packet from the second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK (NACK) to the UE #1 as HARQ response to the SG data through the resource indicated by the SCI when the reception of SG data fails, paragraph [0118]; the UE #2 (the first UE) transmits NACK to the UE #1 (the second UE), where the NACK is a message that includes an indication of failure to receive packet in the resource indicated by the SCI).
However, Hahn does not explicitly disclose “transmit, to at least a third UE, a message comprising an indication of the failure of the first UE to receive the data packet;” and “receive, from the third UE different from the second UE, the data packet in response to the message comprising the indication of the failure of the first UE to receive the data packet.”
Zhuo discloses “transmit, to at least a third UE, a message comprising an indication of the failure of the first UE to receive the data packet” as the first device instructs the second device to send the first received data to the third device when the first device receives NACK message, where the second device is instructed to send the received error data packet (page 11-12); and “receive, from the third UE different from the second UE, the data packet in response to the message comprising the indication of the failure of the first UE to receive the data packet” as the third device receives data packet sent by the first device by using a second carrier, where the second data packet is generated based on the same original data as the first data packet (page 9-10). The third device is the first UE that receives the same original data packet from the first device (i.e. third UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device transmitting same original data packet to the third device when the first data packet transmission failed as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 31, Hahn and Zhuo disclose the apparatus of claim 30, Hahn discloses wherein, to determine the failure of the first UE to receive the data packet from the second UE, the processor and memory are configured to: 
receive control information from the second UE (the UE #1 generates an SCI (sidelink control information) and transmits the SCI including resource allocation information for the SG data and resource allocation information for HARQ response for the SG data to the UEs #2 to #5, paragraphs [0098], [0114]; the UE #2 is the first UE that receives data packet from UE #1 (the second UE)); 
decode the control information, wherein the decoded control information indicates a resource for transmission of the data packet (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, paragraphs [0114] – [0117]; the UE #2 descrambles (decodes) the control information); and 
fail to decode the data packet in the indicated resource (the UE #2 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #2 transmits the NACK message in response to failing to descrambles (decode) the control information).

Regarding claim 32, Hahn and Zhuo disclose the apparatus of claim 30, but Hahn does not explicitly disclose wherein the processor and memory are further configured to: 
determine a cause of the failure of the first UE to receive the data packet, wherein the cause of the failure is interference, a received signal energy of transmission of the data packet being below a received signal energy threshold, or a combination thereof.
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails (page 9). The first device encounters interference when the first device does not receive response feedback.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 33, Hahn discloses an apparatus for wireless communications at a first user equipment (UE) (communication node), comprising: 
a processor (the communication node includes at least one processor, paragraph [0065]); and 
memory coupled to the processor, the processor and memory (the communication node includes a memory, where the processor executes at least one instruction stored in at least one of the memory, paragraphs [0065] – [0067]) configured to: 
receive a data packet from a second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits an ACK (NACK) to the UE #1, paragraph [0118]; the UE #1 is the first UE that receives data packet from UE #2 (the second UE));
receive a message comprising an indication of a failure of the third UE to receive the data packet from the second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #3 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #1 is the first UE that fails to receive data packet from UE #3 (the third UE)).
However., Hahn does not explicitly disclose “receive, from a third UE, a message comprising an indication of a failure of the third UE to receive the data packet;” and “relay the data packet to the third UE in response to the message comprising the indication of the failure of the third UE to receive the data packet.”
Zhuo discloses “receive, from a third UE, a message comprising an indication of a failure of the third UE to receive the data packet” as the first device instructs the second device to send the first received data to the third device when the first device receives NACK message, where the second device is instructed to send the received error data packet (page 11-12); and “relay the data packet to the third UE in response to the message comprising the indication of the failure of the third UE to receive the data packet” as the third device receives data packet sent by the first device by using a second carrier, where the second data packet is generated based on the same original data as the first data packet (page 9-10). The third device is the first UE that receives the same original data packet from the first device (i.e. third UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 34, Hahn and Zhuo disclose the apparatus of claim 33, but Hahn does not explicitly disclose wherein the message comprising the indication of the failure of the third UE to receive the data packet comprises a resource reservation, the processor and memory further configured to:
determine one or more resources indicated by the resource reservation; and 
determine to relay the data packet to the third UE based at least in part on the first UE supporting transmitting on the one or more resources, wherein the data packet is relayed to the third UE on the one or more resources indicated by the resource reservation.
Zhuo discloses the first device sends resource indication information, where the resource indication information is used to indicate a transmission resource between the first device and the third device (page 10).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 35, Hahn and Zhuo disclose the apparatus of claim 33, but Hahn does not explicitly disclose wherein the processor and memory are further configured to: 
determine a reference signal received power for receiving the message comprising the indication of the failure of the third UE to receive the data packet; and 
determine to relay the data packet to the third UE based at least in part on the determined reference signal received power being greater than a reference signal received power threshold.
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails, where the first device receives beam failure information sent by the second device that indicates poor quality of communication link (page 9-10). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 36, Hahn discloses an apparatus for wireless communications at a first user equipment (UE) (communication node), comprising: 
the communication node includes at least one processor, paragraph [0065]); and 
memory coupled to the processor, the processor and memory (the communication node includes a memory, where the processor executes at least one instruction stored in at least one of the memory, paragraphs [0065] – [0067]) configured to: 
schedule transmission of a data packet to a second UE and a third UE in one or more resources (the first UE generates an SCI (sidelink control information) including resource allocation information for the SG (sidelink groupcast) data and/or resource allocation information for an HARQ response for the SG data, where the UE transmits to multiple UEs on a PSCCH, paragraphs [0098], [0114]; the UE schedules transmission to second and third UE); 
transmit, to the second UE and the third UE, control information comprising a resource reservation indicating the one or more resources (the first UE generates an SCI including resource allocation information for the SG (sidelink groupcast) data and/or resource allocation information for an HARQ response for the SG data, where the UE transmits to multiple UEs on a PSCCH, paragraphs [0098], [0114]; the UE schedules control information (i.e. SCI) to second and third UE); and 
transmit, to the second UE and the third UE, the data packet in the one or more resources (the first UE transmits SG data using the resource indicated by the SCI, where the UE transmits to multiple UEs on a PSSCH, paragraph [0118]; the UE transmits data packets to second and third UE).
However, Hahn does not explicitly disclose “comprising an indication enabling the second UE to relay the data packet to the third UE in response to a message from the third UE 
Zhuo discloses “comprising an indication enabling the second UE to relay the data packet to the third UE in response to a message from the third UE comprising an indication of a failure of the third UE to receive the data packet from the first UE” as the first device instructs the second device to send the first received data to the third device when the first device receives NACK message, where the second device is instructed to send the received error data packet (page 11-12); the third device receives data packet sent by the first device by using a second carrier, where the second data packet is generated based on the same original data as the first data packet (page 9-10). The third device is the first UE that receives the same original data packet from the first device (i.e. third UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device transmitting same original data packet to the third device when the first data packet transmission failed as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 37, Hahn and Zhuo disclose the apparatus of claim 36, Hahn discloses wherein the processor and memory are further configured to: 
receive, from the second UE, the data packet based at least in part on the message comprising the indication of the failure of the third UE to receive the data packet (the UE transmits a negative ACK (NACK) to the first UE when the reception of the SG data fails, paragraph [0118]).

Regarding claim 38, Hahn discloses a non-transitory computer-readable medium storing code for wireless communication at a first user equipment (UE) (the communication node includes a memory, where the processor executes at least one instruction stored in at least one of the memory, paragraphs [0065] – [0067]), the code comprising instructions executable by a processor to: 
determine a failure of the first UE to receive a data packet from a second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK(NACK) to the UE #1, paragraph [0118]; the UE #2 is the first UE that fails to receive data packet from UE #1 (the second UE)); 
transmit a message comprising an indication of the failure of the first UE to receive the data packet from the second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK (NACK) to the UE #1 as HARQ response to the SG data through the resource indicated by the SCI when the reception of SG data fails, paragraph [0118]; the UE #2 (the first UE) transmits NACK to the UE #1 (the second UE), where the NACK is a message that includes an indication of failure to receive packet in the resource indicated by the SCI).
However, Hahn does not explicitly disclose “transmit, to at least a third UE, a message comprising an indication of the failure of the first UE to receive the data packet;” and “receive, 
Zhuo discloses “transmit, to at least a third UE, a message comprising an indication of the failure of the first UE to receive the data packet” as the first device instructs the second device to send the first received data to the third device when the first device receives NACK message, where the second device is instructed to send the received error data packet (page 11-12); and “receive, from the third UE different from the second UE, the data packet in response to the message comprising the indication of the failure of the first UE to receive the data packet” as the third device receives data packet sent by the first device by using a second carrier, where the second data packet is generated based on the same original data as the first data packet (page 9-10). The third device is the first UE that receives the same original data packet from the first device (i.e. third UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device transmitting same original data packet to the third device when the first data packet transmission failed as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 39, Hahn and Zhuo disclose the non-transitory computer-readable medium of claim 38, Hahn discloses wherein, to determine the failure of the first UE to receive the data packet from the second UE, the instructions are executable by the processor to: 
the UE #1 generates an SCI (sidelink control information) and transmits the SCI including resource allocation information for the SG data and resource allocation information for HARQ response for the SG data to the UEs #2 to #5, paragraphs [0098], [0114]; the UE #2 is the first UE that receives data packet from UE #1 (the second UE)); 
decode the control information, wherein the decoded control information indicates a resource for transmission of the data packet (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, paragraphs [0114] – [0117]; the UE #2 descrambles (decodes) the control information); and 
fail to decode the data packet in the indicated resource (the UE #2 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #2 transmits the NACK message in response to failing to descrambles (decode) the control information).

Regarding claim 40, Hahn and Zhuo disclose the non-transitory computer-readable medium of claim 38, but Hahn does not explicitly disclose wherein the instructions are further executable by the processor to: 
determine a cause of the failure of the first UE to receive the data packet, wherein the cause of the failure is interference, a received signal energy of transmission of the data packet being below a received signal energy threshold, or a combination thereof.
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails (page 9). The first device encounters interference when the first device does not receive response feedback.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 41, Hahn discloses a non-transitory computer-readable medium storing code for wireless communication at a first user equipment (UE) (the communication node includes a memory, where the processor executes at least one instruction stored in at least one of the memory, paragraphs [0065] – [0067]), the code comprising instructions executable by a processor to: 
receive a data packet from a second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits an ACK (NACK) to the UE #1, paragraph [0118]; the UE #1 is the first UE that receives data packet from UE #2 (the second UE));
receive a message comprising an indication of a failure of the third UE to receive the data packet from the second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #3 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #1 is the first UE that fails to receive data packet from UE #3 (the third UE)).
Hahn does not explicitly disclose “receive, from a third UE, a message comprising an indication of a failure of the third UE to receive the data packet;” and “relay the data packet to the third UE in response to the message comprising the indication of the failure of the third UE to receive the data packet.”
Zhuo discloses “receive, from a third UE, a message comprising an indication of a failure of the third UE to receive the data packet” as the first device instructs the second device to send the first received data to the third device when the first device receives NACK message, where the second device is instructed to send the received error data packet (page 11-12); and “relay the data packet to the third UE in response to the message comprising the indication of the failure of the third UE to receive the data packet” as the third device receives data packet sent by the first device by using a second carrier, where the second data packet is generated based on the same original data as the first data packet (page 9-10). The third device is the first UE that receives the same original data packet from the first device (i.e. third UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device transmitting same original data packet to the third device when the first data packet transmission failed as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 42, Hahn and Zhuo disclose the non-transitory computer-readable medium of claim 41, but Hahn does not explicitly disclose wherein the message comprising the 
determine one or more resources indicated by the resource reservation; and 
determine to relay the data packet to the third UE based at least in part on the first UE supporting transmitting on the one or more resources, wherein the data packet is relayed to the third UE on the one or more resources indicated by the resource reservation.
Zhuo discloses the first device sends resource indication information, where the resource indication information is used to indicate a transmission resource between the first device and the third device (page 10).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 43, Hahn and Zhuo disclose the non-transitory computer-readable medium of claim 41, but Hahn does not explicitly disclose wherein the instructions are further executable by the processor to:
determine a reference signal received power for receiving the message comprising the indication of the failure of the third UE to receive the data packet; and 
determine to relay the data packet to the third UE based at least in part on the determined reference signal received power being greater than a reference signal received power threshold.
Zhuo discloses the first device determines that the first data packet transmission fails, when the first device receives the negative acknowledgement message NACK sent by the second device, and determines that the first data packet transmission fails; or, when the first device does not receive the response feedback information sent by the second device within the preset duration, and determines that the first data packet transmission fails, where the first device receives beam failure information sent by the second device that indicates poor quality of communication link (page 9-10). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device determining failed data packet transmission as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 44, Hahn discloses a non-transitory computer-readable medium storing code for wireless communication at a first user equipment (UE), (the communication node includes a memory, where the processor executes at least one instruction stored in at least one of the memory, paragraphs [0065] – [0067]) the code comprising instructions executable by a processor to: 
schedule transmission of a data packet to a second UE and a third UE in one or more resources (the first UE generates an SCI (sidelink control information) including resource allocation information for the SG (sidelink groupcast) data and/or resource allocation information for an HARQ response for the SG data, where the UE transmits to multiple UEs on a PSCCH, paragraphs [0098], [0114]; the UE schedules transmission to second and third UE); 
transmit, to the second UE and the third UE, control information comprising a resource reservation indicating the one or more resources (the first UE generates an SCI including resource allocation information for the SG (sidelink groupcast) data and/or resource allocation information for an HARQ response for the SG data, where the UE transmits to multiple UEs on a PSCCH, paragraphs [0098], [0114]; the UE schedules control information (i.e. SCI) to second and third UE); and 
transmit, to the second UE and the third UE, the data packet in the one or more resources (the first UE transmits SG data using the resource indicated by the SCI, where the UE transmits to multiple UEs on a PSSCH, paragraph [0118]; the UE transmits data packets to second and third UE).
However, Hahn does not explicitly disclose “comprising an indication enabling the second UE to relay the data packet to the third UE in response to a message from the third UE comprising an indication of a failure of the third UE to receive the data packet from the first UE.”
Zhuo discloses “comprising an indication enabling the second UE to relay the data packet to the third UE in response to a message from the third UE comprising an indication of a failure of the third UE to receive the data packet from the first UE” as the first device instructs the second device to send the first received data to the third device when the first device receives NACK message, where the second device is instructed to send the received error data packet (page 11-12); the third device receives data packet sent by the first device by using a second carrier, where the second data packet is generated based on the same original data as the first data packet (page 9-10). The third device is the first UE that receives the same original data packet from the first device (i.e. third UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Zhuo before him or her, to incorporate the first device transmitting same original data packet to the third device when the first data packet transmission failed as taught by Zhuo, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to improve the reliability of data transmission (abstract of Zhuo).

Regarding claim 45, Hahn and Zhuo disclose the non-transitory computer-readable medium of claim 44, Hahn discloses wherein the instructions are further executable by the processor to: 
receive, from the second UE, the data packet based at least in part on the message comprising the indication of the failure of the third UE to receive the data packet (the UE transmits a negative ACK (NACK) to the first UE when the reception of the SG data fails, paragraph [0118]).

Response to Arguments
Applicant's arguments, see pages 14 – 17, filed November 19, 2021, with respect to claims 1 – 45 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BASU MALLICK et al – the relay user equipment performs direct communication over a direct sidelink connection respectively with one or more remote user equipments, and serves as a relay respectively for the one or more remote user equipments to relay communication between the one or more remote user equipments and the radio base station
Gaviphat LEKUTAI – the relay terminal receives status information from a remote terminal, determines that a reliability of the first connection does not satisfy a predetermined criterion based on the status information, and causes the remote terminal 
CHENG et al – the relay device receives message comprising first zone ID for transmitting device, determines whether to relay the message based on the first zone ID, and transmits a relayed message including information reflecting the first zone if the relay device determines to relay the message
TSENG et al – generates sidelink measurement report by monitoring at least one resource pool allocated to the first UE, transmits the generated sidelink measurement report to the second UE through PC5 interface for the second UE to adjust one or more sidelink transmission parameters based on the sidelink measurement report received from the first UE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468